Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

BROADWIND ENERGY, INC.,

 

and

 

the SHAREHOLDERS OF BADGER TRANSPORT, INC.

 

June 4, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 Definitions

2

 

 

ARTICLE 2 Registration Rights

4

 

 

 

2.1

Current Public Information

4

2.2

Piggyback Registration

4

2.3

Underwriting; Holdback Agreements

5

2.4

Registration Procedures

6

2.5

Conditions Precedent to Company’s Obligations Pursuant to this Agreement

8

2.6

Fees and Expenses

8

2.7

Indemnification

8

2.8

Participation in Registrations

11

2.9

Compliance

11

 

 

 

ARTICLE 3 Transfers of Certain Rights

11

 

 

 

3.1

Transfer

11

3.2

Transferees

12

3.3

Subsequent Transferees

12

 

 

 

ARTICLE 4 Representations of Purchaser

12

 

 

 

4.1

Certain Representations of the Purchaser

12

4.2

Effect of Representations

13

 

 

 

ARTICLE 5 Miscellaneous

13

 

 

 

5.1

Recapitalizations, Exchanges, etc

13

5.2

No Inconsistent Agreements

13

5.3

Amendments and Waivers

13

5.4

Severability

13

5.5

Counterparts

13

5.6

Notices

13

5.7

Governing Law

14

5.8

Forum; Service of Process

14

5.9

Captions

14

5.10

No Prejudice

14

5.11

Words in Singular and Plural Form

14

5.12

Remedy for Breach

15

5.13

Successors and Assigns, Third Party Beneficiaries

15

5.14

Entire Agreement

15

5.15

Attorneys’ Fees

15

5.16

Termination of Rights

15

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of June 4, 2008 (the “Agreement”),
is entered into by and among BROADWIND ENERGY, INC., a Nevada corporation (the
“Company”) and Allen F. Johnson Jr., an individual and resident of Wisconsin
(“Purchaser”)

 

RECITALS:

 

A.            The Company desires to issue and sell five hundred eighty-one
thousand nine hundred fifty nine (581,959) shares of its Common Stock to the
Holders as set forth in the Stock Purchase Agreement, dated as of April 24,
2008, entered into by and among the Company, Badger Transport, Inc. and the
Purchaser (the “Stock Purchase Agreement”);

 

B.            It is a condition precedent to the consummation of the
transactions contemplated by the Stock Purchase Agreement that the Company
provide for the rights set forth in this Agreement; and

 

C.            Certain terms used in this Agreement are defined in Article 1
hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:

 


ARTICLE 1
DEFINITIONS


 

“Affiliate” means any Person that directly or indirectly controls, or is under
control with, or is controlled by such Person.  As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).

 

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of the State of Wisconsin or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.

 

 “Closing Date” has the meaning ascribed to such term in the Stock Purchase
Agreement.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Company” has the meaning set forth in the preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Holders” means holders of the Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 2.7.

 

“Losses” has the meaning set forth in Section  2.7.

 

2

--------------------------------------------------------------------------------


 

“Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.2.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchase Price” has the meaning ascribed to such term in the Stock Purchase
Agreement.

 

“Registrable Securities” means, subject to the immediately following sentences,
(i) shares of Common Stock acquired by the Purchaser from the Company pursuant
to the Stock Purchase Agreement and so long as this Agreement is still in
effect, any other shares of Common Stock acquired by the Purchaser on or after
the Closing Date, and (ii) any shares of Common Stock issued or issuable,
directly or indirectly, with respect to the securities referred to in clause
(i) by way of stock dividend or stock split or in connection with a combination
of shares, recapitalization, merger, consolidation or other reorganization.  In
addition, any particular shares of Common Stock constituting Registrable
Securities will cease to be Registrable Securities when they (x) have been
effectively registered under the Securities Act and disposed of in accordance
with a Registration Statement covering them, (y) have been sold to the public
pursuant to Rule 144 (or by similar provision under the Securities Act), or
(z) are eligible for resale by the Holder thereof under Rule 144(k) (or by
similar provision under the Securities Act) without any limitation on the amount
of securities that may be sold under paragraph (e) thereof.

 

“Registration Statement” means a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities) filed by the Company under the Securities Act which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement, which
shall permit the Purchaser to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, the Registrable Securities.

 

“register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement(s) or documents by the
SEC.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Stock Purchase Agreement” has the meaning set forth in the recitals.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 2
REGISTRATION RIGHTS


 


2.1           CURRENT PUBLIC INFORMATION.  THE COMPANY COVENANTS THAT IT WILL
USE ITS BEST EFFORTS TO FILE ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE
EXCHANGE ACT AND THE RULES AND REGULATIONS ADOPTED BY THE SEC THEREUNDER, AND
WILL USE ITS REASONABLE BEST EFFORTS TO TAKE SUCH FURTHER ACTION AS THE HOLDERS
MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED TO ENABLE THE HOLDERS TO SELL
REGISTRABLE SECURITIES PURSUANT TO RULE 144 OR RULE 144A ADOPTED BY THE SEC
UNDER THE SECURITIES ACT OR ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY
THE SEC.  THE COMPANY SHALL, UPON THE REQUEST OF A HOLDER, DELIVER TO SUCH
HOLDER A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS
DURING THE TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE DATE OF SUCH REQUEST.


 


2.2           PIGGYBACK REGISTRATION.


 


(A)   WHENEVER THE COMPANY PROPOSES TO REGISTER ANY OF ITS SECURITIES UNDER THE
SECURITIES ACT (OTHER THAN A REGISTRATION ON FORM S-4 OR S-8 OR ANY SUCCESSOR OR
SIMILAR FORMS, OR THE INITIAL REGISTRATION STATEMENT, OR ANY SUBSEQUENT RESALE
REGISTRATION STATEMENT, FILED PURSUANT TO SECTION 2.2 OF THE REGISTRATION RIGHTS
AGREEMENT DATED AS OF MARCH 1, 2007, BY AND AMONG THE COMPANY, TONTINE CAPITAL
PARTNERS, L.P., AND TONTINE CAPITAL OVERSEAS MASTER FUND, L.P., AS AMENDED) AND
THE REGISTRATION FORM TO BE USED MAY BE USED FOR THE REGISTRATION OF REGISTRABLE
SECURITIES, WHETHER OR NOT FOR SALE FOR ITS OWN ACCOUNT, THE COMPANY WILL GIVE
PROMPT WRITTEN NOTICE (BUT IN NO EVENT LESS THAN 30 DAYS BEFORE THE ANTICIPATED
FILING DATE) TO ALL HOLDERS (OTHER THAN HOLDERS ALL OF WHOSE REGISTRABLE
SECURITIES ARE THEN COVERED BY AN EFFECTIVE REGISTRATION STATEMENT), AND SUCH
NOTICE SHALL DESCRIBE THE PROPOSED REGISTRATION AND DISTRIBUTION AND OFFER TO
ALL SUCH HOLDERS THE OPPORTUNITY TO REGISTER THE NUMBER OF REGISTRABLE
SECURITIES AS EACH SUCH HOLDER MAY REQUEST.  THE COMPANY WILL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE
COMPANY HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN 15 DAYS AFTER
THE HOLDERS’ RECEIPT OF THE COMPANY’S NOTICE (A “PIGGYBACK REGISTRATION”).


 


(B)   THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE MANAGING
UNDERWRITER OR UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING INVOLVING A
PIGGYBACK REGISTRATION TO PERMIT THE REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN A PIGGYBACK REGISTRATION TO BE INCLUDED ON THE SAME TERMS AND
CONDITIONS AS ANY SIMILAR SECURITIES OF THE COMPANY OR ANY OTHER SECURITY HOLDER
INCLUDED THEREIN AND TO PERMIT THE SALE OR OTHER DISPOSITION OF SUCH REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OF DISTRIBUTION THEREOF.


 


(C)   ANY HOLDER SHALL HAVE THE RIGHT TO WITHDRAW ITS REQUEST FOR INCLUSION OF
ITS REGISTRABLE SECURITIES IN ANY REGISTRATION STATEMENT PURSUANT TO THIS
SECTION 2.2 BY GIVING WRITTEN NOTICE TO THE COMPANY OF ITS REQUEST TO WITHDRAW;
PROVIDED, THAT IN THE EVENT OF SUCH WITHDRAWAL (OTHER THAN PURSUANT TO
SECTION 2.2(E) HEREOF), THE COMPANY SHALL NOT BE REQUIRED TO REIMBURSE SUCH
HOLDER FOR THE FEES AND EXPENSES REFERRED TO IN SECTION 2.6 HEREOF INCURRED BY
SUCH HOLDER PRIOR TO SUCH WITHDRAWAL, UNLESS SUCH WITHDRAWAL WAS DUE TO A
MATERIAL ADVERSE CHANGE TO THE COMPANY.  THE COMPANY MAY WITHDRAW A PIGGYBACK
REGISTRATION AT ANY TIME PRIOR TO THE TIME IT BECOMES EFFECTIVE.


 


(D)   IF (I) A PIGGYBACK REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING OF THE
SECURITIES BEING REGISTERED, WHETHER OR NOT FOR SALE FOR THE ACCOUNT OF THE
COMPANY, TO BE DISTRIBUTED (ON A FIRM COMMITMENT BASIS) BY OR THROUGH ONE OR
MORE UNDERWRITERS OF RECOGNIZED STANDING UNDER UNDERWRITING TERMS APPROPRIATE
FOR SUCH A TRANSACTION, AND (II) THE MANAGING UNDERWRITER OF SUCH UNDERWRITTEN
OFFERING SHALL INFORM THE COMPANY AND HOLDERS REQUESTING SUCH REGISTRATION BY
LETTER OF ITS BELIEF THAT THE DISTRIBUTION OF ALL OR A SPECIFIED NUMBER OF SUCH
REGISTRABLE SECURITIES CONCURRENTLY WITH THE SECURITIES BEING DISTRIBUTED BY
SUCH UNDERWRITERS WOULD INTERFERE WITH THE SUCCESSFUL MARKETING OF THE
SECURITIES BEING DISTRIBUTED BY SUCH UNDERWRITERS (SUCH WRITING TO STATE THE
BASIS OF SUCH BELIEF AND THE APPROXIMATE

 

4

--------------------------------------------------------------------------------


 


NUMBER OF SUCH REGISTRABLE SECURITIES WHICH MAY BE DISTRIBUTED WITHOUT SUCH
EFFECT), THEN THE COMPANY WILL BE REQUIRED TO INCLUDE IN SUCH REGISTRATION ONLY
THE AMOUNT OF SECURITIES WHICH IT IS SO ADVISED SHOULD BE INCLUDED IN SUCH
REGISTRATION.  IN SUCH EVENT: (X) IN CASES INITIALLY INVOLVING THE REGISTRATION
FOR SALE OF SECURITIES FOR THE COMPANY’S OWN ACCOUNT, SECURITIES SHALL BE
REGISTERED IN SUCH OFFERING IN THE FOLLOWING ORDER OF PRIORITY: (I) FIRST, THE
SECURITIES WHICH THE COMPANY PROPOSES TO REGISTER, AND (II) SECOND, REGISTRABLE
SECURITIES AND SECURITIES WHICH HAVE BEEN REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION BY PERSONS ENTITLED TO EXERCISE “PIGGY-BACK” REGISTRATION RIGHTS
PURSUANT TO CONTRACTUAL COMMITMENTS OF THE COMPANY (PRO RATA BASED ON THE AMOUNT
OF SECURITIES SOUGHT TO BE REGISTERED BY HOLDERS AND SUCH OTHER PERSONS); AND
(Y) IN CASES NOT INITIALLY INVOLVING THE REGISTRATION FOR SALE OF SECURITIES FOR
THE COMPANY’S OWN ACCOUNT, SECURITIES SHALL BE REGISTERED IN SUCH OFFERING IN
THE FOLLOWING ORDER OF PRIORITY: (I) FIRST, THE SECURITIES OF ANY PERSON WHOSE
EXERCISE OF A “DEMAND” REGISTRATION RIGHT PURSUANT TO A CONTRACTUAL COMMITMENT
OF THE COMPANY IS THE BASIS FOR THE REGISTRATION, (II) SECOND, REGISTRABLE
SECURITIES AND SECURITIES WHICH HAVE BEEN REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION BY PERSONS ENTITLED TO EXERCISE “PIGGY-BACK” REGISTRATION RIGHTS
PURSUANT TO CONTRACTUAL COMMITMENTS OF THE COMPANY (PRO RATA BASED ON THE AMOUNT
OF SECURITIES SOUGHT TO BE REGISTERED BY HOLDERS AND SUCH OTHER PERSONS), AND
(III) THIRD, THE SECURITIES WHICH THE COMPANY PROPOSES TO REGISTER.


 


(E)   IF, AS A RESULT OF THE PRORATION PROVISIONS OF THIS SECTION 2.2, ANY
HOLDER SHALL NOT BE ENTITLED TO INCLUDE ALL REGISTRABLE SECURITIES IN A
PIGGYBACK REGISTRATION THAT SUCH HOLDER HAS REQUESTED TO BE INCLUDED, SUCH
HOLDER MAY ELECT TO WITHDRAW HIS REQUEST TO INCLUDE REGISTRABLE SECURITIES IN
SUCH REGISTRATION.


 


(F)    THE RIGHT OF THE HOLDERS TO REGISTER REGISTRABLE SECURITIES PURSUANT TO
THIS SECTION 2.2 IS ONLY EXERCISABLE WITH RESPECT TO REGISTRABLE SECURITIES NOT
THEN COVERED BY AN EFFECTIVE REGISTRATION STATEMENT.


 


2.3           UNDERWRITING; HOLDBACK AGREEMENTS.


 


(A)   IN THE EVENT THAT ONE OR MORE HOLDERS ELECT TO DISPOSE OF REGISTRABLE
SECURITIES UNDER A REGISTRATION STATEMENT PURSUANT TO AN UNDERWRITTEN OFFERING
OR A REQUESTED REGISTRATION PURSUANT TO SECTION 2.2 INVOLVES AN UNDERWRITTEN
OFFERING, THE MANAGING UNDERWRITER OR UNDERWRITERS SHALL BE SELECTED BY THE
HOLDERS OF A MAJORITY (BY NUMBER OF SHARES) OF THE REGISTRABLE SECURITIES TO BE
SOLD IN THE UNDERWRITTEN OFFERING OR REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION STATEMENT AND SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  IN
CONNECTION WITH ANY SUCH UNDERWRITTEN OFFERING, THE COMPANY SHALL TAKE ALL SUCH
REASONABLE ACTIONS AS ARE REQUIRED BY THE MANAGING UNDERWRITERS IN ORDER TO
EXPEDITE AND FACILITATE THE REGISTRATION AND DISPOSITION OF THE REGISTRABLE
SECURITIES, INCLUDING THE COMPANY CAUSING APPROPRIATE OFFICERS OF THE COMPANY OR
ITS AFFILIATES TO PARTICIPATE IN A “ROAD SHOW” OR SIMILAR MARKETING EFFORT BEING
CONDUCTED BY SUCH MANAGING UNDERWRITERS WITH RESPECT TO SUCH UNDERWRITTEN
OFFERING.


 


(B)   ALL HOLDERS PROPOSING TO DISTRIBUTE THEIR REGISTRABLE SECURITIES THROUGH
AN UNDERWRITTEN OFFERING SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH THE MANAGING UNDERWRITERS SELECTED FOR SUCH UNDERWRITTEN OFFERING.


 


(C)   TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE LAW, IN CONNECTION WITH A
PUBLIC OFFERING OF SECURITIES OF THE COMPANY, UPON THE REQUEST OF THE COMPANY
OR, IN THE CASE OF AN UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES,
THE MANAGING UNDERWRITERS, EACH HOLDER WHO BENEFICIALLY OWNS (AS DEFINED IN
RULE 13D-3 ADOPTED BY THE SEC UNDER THE EXCHANGE ACT) AT LEAST 5% OF THE
OUTSTANDING CAPITAL STOCK OF THE COMPANY WILL NOT EFFECT ANY SALE OR
DISTRIBUTION (OTHER THAN THOSE INCLUDED IN THE REGISTRATION STATEMENT BEING
FILED WITH RESPECT TO SUCH PUBLIC OFFERING) OF, OR ANY SHORT SALE OF, OR ANY
GRANT OF OPTION TO PURCHASE, OR ANY HEDGING OR SIMILAR TRANSACTION WITH RESPECT
TO, ANY SECURITIES OF THE COMPANY, OR ANY SECURITIES, OPTIONS OR RIGHTS
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR

 

5

--------------------------------------------------------------------------------


 


SUCH SECURITIES DURING THE 14 DAYS PRIOR TO AND THE 90-DAY PERIOD BEGINNING ON
THE EFFECTIVE DATE OF SUCH PUBLIC OFFERING, UNLESS THE COMPANY, OR IN THE CASE
OF AN UNDERWRITTEN PUBLIC OFFERING, THE MANAGING UNDERWRITERS OTHERWISE AGREE TO
A SHORTER PERIOD OF TIME.  AT THE REQUEST OF THE COMPANY OR THE MANAGING
UNDERWRITERS, EACH SUCH HOLDER SHALL EXECUTE A CUSTOMARY “LOCK-UP” AGREEMENT
CONSISTENT WITH THE PROVISIONS OF THIS SECTION 2.3; PROVIDED, HOWEVER, THAT NO
HOLDER SHALL BE REQUIRED TO ENTER INTO ANY SUCH “LOCK UP” AGREEMENT UNLESS AND
UNTIL ALL OF THE COMPANY’S EXECUTIVE OFFICERS AND DIRECTORS EXECUTE
SUBSTANTIALLY SIMILAR “LOCK UP” AGREEMENTS AND THE COMPANY USES COMMERCIALLY
REASONABLE EFFORTS TO CAUSE EACH HOLDER OF MORE THAN 5% OF ITS OUTSTANDING
CAPITAL STOCK TO EXECUTE SUBSTANTIALLY SIMILAR “LOCK UP” AGREEMENTS.  NEITHER
THE COMPANY NOR THE UNDERWRITER SHALL TERMINATE, MATERIALLY AMEND OR WAIVE THE
ENFORCEMENT OF ANY MATERIAL PROVISION UNDER A “LOCK UP” AGREEMENT UNLESS EACH
“LOCK UP” AGREEMENT WITH A HOLDER IS ALSO AMENDED OR WAIVED IN A SIMILAR MANNER
OR TERMINATED, AS THE CASE MAY BE.  THE COMPANY MAY IMPOSE STOP-TRANSFER
INSTRUCTIONS TO ENFORCE THE RESTRICTIONS IMPOSED BY THIS SECTION 2.3.


 


2.4           REGISTRATION PROCEDURES.  THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS TO EFFECT THE REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO THIS
AGREEMENT IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION THEREOF, AND
PURSUANT THERETO THE COMPANY WILL AS EXPEDITIOUSLY AS POSSIBLE:


 


(A)   BEFORE FILING THE REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT
THERETO, THE COMPANY WILL FURNISH TO ANY COUNSEL SELECTED BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES A COPY OF SUCH REGISTRATION STATEMENT,
AMENDMENT OR SUPPLEMENT AND ALLOW SUCH COUNSEL REASONABLE TIME TO REVIEW AND
COMMENT ON SUCH REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT PRIOR TO THE
FILING THEREOF AND WILL PROVIDE SUCH COUNSEL WITH ALL WRITTEN CORRESPONDENCE
WITH THE SEC REGARDING SUCH REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT;


 


(B)   PREPARE AND FILE WITH THE SEC THE REGISTRATION STATEMENT, AND SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE FOR THE PERIODS CONTEMPLATED BY THE COMPANY OR THE PERSONS
REQUESTING ANY REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2.2, AND IN
COMPLIANCE WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC AND THE TERMS OF
THIS AGREEMENT;


 


(C)   FURNISH TO EACH HOLDER SELLING SUCH REGISTRABLE SECURITIES SUCH NUMBER OF
COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO,
THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS) AND SUCH OTHER DOCUMENTS AS SUCH SELLER MAY REASONABLY
REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES
OWNED BY SUCH HOLDER;


 


(D)   USE ITS REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY SUCH REGISTRABLE
SECURITIES UNDER SUCH OTHER STATE SECURITIES OR BLUE SKY LAWS AS THE SELLING
HOLDERS SELLING SUCH REGISTRABLE SECURITIES REASONABLY REQUESTS AND DO ANY AND
ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY NECESSARY OR REASONABLY
ADVISABLE TO ENABLE SUCH HOLDER TO CONSUMMATE THE DISPOSITION IN SUCH
JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY SUCH HOLDER AND TO KEEP
EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE
DURING THE PERIOD WHICH THE REGISTRATION STATEMENT IS REQUIRED TO BE KEPT
EFFECTIVE (PROVIDED, THAT THE COMPANY WILL NOT BE REQUIRED TO (I) QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS SUBPARAGRAPH, (II) SUBJECT ITSELF TO TAXATION
IN ANY SUCH JURISDICTION OR (III) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY
SUCH JURISDICTION);


 


(E)   NOTIFY EACH HOLDER SELLING SUCH REGISTRABLE SECURITIES, AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED
IN THE REGISTRATION STATEMENT CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE
LIGHT OF THE

 

6

--------------------------------------------------------------------------------


 


CIRCUMSTANCES UNDER WHICH THEY WERE MADE, AND, AT THE REQUEST OF ANY SUCH
HOLDER, THE COMPANY WILL AS SOON AS POSSIBLE PREPARE AND FURNISH TO SUCH HOLDER
A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO
THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES,
SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE;


 


(F)    CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED OR QUOTED ON EACH
SECURITIES EXCHANGE OR QUOTATION SERVICE ON WHICH SIMILAR SECURITIES ISSUED BY
THE COMPANY ARE THEN LISTED OR QUOTED AND, IF NOT SO LISTED, TO BE APPROVED FOR
TRADING ON ANY AUTOMATED QUOTATION SYSTEM OF A NATIONAL SECURITIES ASSOCIATION
ON WHICH SIMILAR SECURITIES OF THE COMPANY ARE QUOTED;


 


(G)   PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL SUCH REGISTRABLE SECURITIES
NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


 


(H)   ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING UNDERWRITING AGREEMENTS
CONTAINING CUSTOMARY REPRESENTATIONS AND WARRANTIES) AND TAKE ALL OTHER
CUSTOMARY AND APPROPRIATE ACTIONS AS THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES BEING SOLD OR THE MANAGING UNDERWRITERS, IF ANY,
REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES;


 


(I)    NOTIFY EACH HOLDER OF ANY STOP ORDER ISSUED OR THREATENED BY THE SEC;


 


(J)    OTHERWISE COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC,
AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE,
AN EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST TWELVE MONTHS BEGINNING
WITH THE FIRST DAY OF THE COMPANY’S FIRST FULL CALENDAR QUARTER AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER;


 


(K)   IN THE EVENT OF THE ISSUANCE OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER SUSPENDING OR
PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE QUALIFICATION OF
ANY SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SALE IN ANY
JURISDICTION, THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO PROMPTLY
OBTAIN THE WITHDRAWAL OF SUCH ORDER;


 


(L)    SUBJECT TO EXECUTION AND DELIVERY OF MUTUALLY SATISFACTORY
CONFIDENTIALITY AGREEMENTS, MAKE AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY
EACH HOLDER SELLING SUCH REGISTRABLE SECURITIES, ANY MANAGING UNDERWRITER
PARTICIPATING IN ANY DISPOSITION OF SUCH REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY
SUCH HOLDER OR ANY SUCH MANAGING UNDERWRITER, DURING NORMAL BUSINESS HOURS OF
THE COMPANY AT THE COMPANY’S CORPORATE OFFICE IN MANITOWOC, WISCONSIN AND
WITHOUT UNREASONABLE DISRUPTION OF THE COMPANY’S BUSINESS OR UNREASONABLE
EXPENSE TO COMPANY AND SOLELY FOR THE PURPOSE OF DUE DILIGENCE WITH RESPECT TO
THE REGISTRATION STATEMENT, LEGALLY DISCLOSABLE, FINANCIAL AND OTHER RECORDS AND
PERTINENT CORPORATE DOCUMENTS OF THE COMPANY AND ITS SUBSIDIARIES REASONABLE
REQUESTED BY SUCH PERSONS, AND CAUSE THE COMPANY’S EMPLOYEES TO, AND REQUEST ITS
INDEPENDENT ACCOUNTANTS TO, SUPPLY ALL SIMILAR INFORMATION REASONABLY REQUESTED
BY ANY SUCH PERSON, AS SHALL BE REASONABLY NECESSARY TO ENABLE THEM TO EXERCISE
THEIR DUE DILIGENCE RESPONSIBILITY;


 


(M)  COOPERATE WITH EACH SELLER OF REGISTRABLE SECURITIES AND EACH UNDERWRITER
PARTICIPATING IN THE DISPOSITION OF SUCH REGISTRABLE SECURITIES AND THEIR
RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH THE
OTC BULLETIN BOARD OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS; AND

 

7

--------------------------------------------------------------------------------


 


(N)   TAKE ALL OTHER STEPS REASONABLY NECESSARY TO EFFECT THE REGISTRATION OF
THE REGISTRABLE SECURITIES CONTEMPLATED HEREBY.


 


2.5           CONDITIONS PRECEDENT TO COMPANY’S OBLIGATIONS PURSUANT TO THIS
AGREEMENT.  IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY
TO TAKE ANY ACTION PURSUANT TO THIS ARTICLE 2 WITH RESPECT TO THE REGISTRABLE
SECURITIES OF ANY HOLDER THAT SUCH HOLDER SHALL TIMELY FURNISH TO THE COMPANY
SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE
INTENDED METHOD OF DISTRIBUTION OF SUCH SECURITIES AS SHALL REASONABLY BE
REQUIRED TO EFFECT THE REGISTRATION OF SUCH HOLDER’S REGISTRABLE SECURITIES.


 


2.6           FEES AND EXPENSES.  ALL EXPENSES INCIDENT TO THE COMPANY’S
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT INCLUDING, WITHOUT LIMITATION,
ALL REGISTRATION AND FILING FEES PAYABLE BY THE COMPANY, FEES AND EXPENSES OF
COMPLIANCE BY THE COMPANY WITH SECURITIES OR BLUE SKY LAWS, PRINTING EXPENSES OF
THE COMPANY, MESSENGER AND DELIVERY EXPENSES OF THE COMPANY, AND FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ALL INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY, AND OTHER PERSONS RETAINED BY THE COMPANY WILL BE
BORNE BY THE COMPANY, AND THE COMPANY WILL PAY ITS INTERNAL EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF THE COMPANY’S EMPLOYEES
PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT OR
QUARTERLY REVIEW, THE EXPENSE OF ANY LIABILITY INSURANCE OF THE COMPANY AND THE
EXPENSES AND FEES FOR LISTING OR APPROVAL FOR TRADING OF THE SECURITIES TO BE
REGISTERED ON EACH SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE
COMPANY ARE THEN LISTED OR ON ANY AUTOMATED QUOTATION SYSTEM OF A NATIONAL
SECURITIES ASSOCIATION ON WHICH SIMILAR SECURITIES OF THE COMPANY ARE QUOTED. 
IN CONNECTION WITH ANY REGISTRATION STATEMENT FILED HEREUNDER, THE COMPANY WILL
PAY THE REASONABLE FEES AND EXPENSES OF A SINGLE COUNSEL RETAINED BY THE HOLDERS
OF A MAJORITY (BY NUMBER OF SHARES) OF THE REGISTRABLE SECURITIES REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION STATEMENT.  THE COMPANY SHALL HAVE NO
OBLIGATION TO PAY ANY UNDERWRITING DISCOUNTS OR COMMISSIONS ATTRIBUTABLE TO THE
SALE OF REGISTRABLE SECURITIES AND ANY OF THE EXPENSES INCURRED BY ANY HOLDER
WHICH ARE NOT PAYABLE BY THE COMPANY, SUCH COSTS TO BE BORNE BY SUCH HOLDER OR
HOLDERS, INCLUDING, WITHOUT LIMITATION, UNDERWRITING FEES, DISCOUNTS AND
EXPENSES, IF ANY, APPLICABLE TO ANY HOLDER’S REGISTRABLE SECURITIES; FEES AND
DISBURSEMENTS OF COUNSEL OR OTHER PROFESSIONALS THAT ANY HOLDER MAY CHOOSE TO
RETAIN IN CONNECTION WITH A REGISTRATION STATEMENT FILED PURSUANT TO THIS
AGREEMENT (EXCEPT AS OTHERWISE PROVIDED HEREIN); SELLING COMMISSIONS OR STOCK
TRANSFER TAXES APPLICABLE TO THE REGISTRABLE SECURITIES REGISTERED ON BEHALF OF
ANY HOLDER; ANY OTHER EXPENSES INCURRED BY OR ON BEHALF OF SUCH HOLDER IN
CONNECTION WITH THE OFFER AND SALE OF SUCH HOLDER’S REGISTRABLE SECURITIES OTHER
THAN EXPENSES WHICH THE COMPANY IS EXPRESSLY OBLIGATED TO PAY PURSUANT TO THIS
AGREEMENT.


 


2.7           INDEMNIFICATION.


 


(A)   THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS, TO THE FULLEST EXTENT
PERMITTED BY LAW, PURCHASER AND EACH UNDERWRITER, IF ANY, AND ANY PERSON WHO
CONTROLS SUCH UNDERWRITER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT), FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY, REASONABLE ATTORNEY’S
FEES, COST OR EXPENSE AND COSTS AND EXPENSES OF INVESTIGATING AND DEFENDING ANY
SUCH CLAIM (COLLECTIVELY, THE “LOSSES”), JOINT OR SEVERAL, AND ANY ACTION IN
RESPECT THEREOF TO WHICH THE PURCHASER MAY BECOME SUBJECT UNDER THE SECURITIES
ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES (OR ACTIONS OR PROCEEDINGS, WHETHER
COMMENCED OR THREATENED, IN RESPECT THERETO) ARISE OUT OF OR ARE BASED UPON
(I) ANY BREACH BY THE COMPANY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR
COVENANTS CONTAINED IN THIS AGREEMENT, (II) ANY UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS
OR PRELIMINARY OR SUMMARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO OR
(III) ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
AND THE COMPANY SHALL REIMBURSE THE PURCHASER FOR ANY REASONABLE LEGAL OR ANY
OTHER EXPENSES ACTUALLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING OR PREPARING TO DEFEND AGAINST ANY SUCH LOSS, ACTION OR PROCEEDING;
PROVIDED, HOWEVER, THAT

 

8

--------------------------------------------------------------------------------


 


THE COMPANY SHALL NOT BE LIABLE TO THE PURCHASER OR OTHER INDEMNITEE IN ANY SUCH
CASE TO THE EXTENT THAT ANY SUCH LOSS (OR ACTION OR PROCEEDING, WHETHER
COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISES OUT OF OR IS BASED UPON
(X) AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION, MADE IN SUCH REGISTRATION STATEMENT, ANY SUCH PROSPECTUS OR
PRELIMINARY OR SUMMARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN
RELIANCE UPON, AND IN CONFORMITY WITH, WRITTEN INFORMATION PREPARED AND
FURNISHED TO THE COMPANY BY ANY HOLDER EXPRESSLY FOR USE THEREIN AND, WITH
RESPECT TO ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION MADE IN ANY PRELIMINARY PROSPECTUS RELATING TO THE REGISTRATION
STATEMENT, TO THE EXTENT THAT A PROSPECTUS RELATING TO THE REGISTRABLE
SECURITIES WAS REQUIRED TO BE DELIVERED BY SUCH HOLDER UNDER THE SECURITIES ACT
IN CONNECTION WITH SUCH PURCHASE, THERE WAS NOT SENT OR GIVEN TO SUCH PERSON, AT
OR PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF SUCH REGISTRABLE SECURITIES
TO SUCH PERSON, A COPY OF THE FINAL PROSPECTUS THAT CORRECTS SUCH UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION IF THE
COMPANY HAD PREVIOUSLY FURNISHED COPIES THEREOF TO SUCH HOLDER OR (Y) USE OF A
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS DURING A PERIOD WHEN A STOP
ORDER HAS BEEN ISSUED IN RESPECT OF SUCH REGISTRATION STATEMENT OR ANY
PROCEEDINGS FOR THAT PURPOSE HAVE BEEN INITIATED OR USE OF A PROSPECTUS WHEN USE
OF SUCH PROSPECTUS HAS BEEN SUSPENDED PURSUANT TO SECTIONS 2.4(E) OR (I);
PROVIDED THAT IN EACH CASE, THAT SUCH HOLDER RECEIVED PRIOR WRITTEN NOTICE OF
SUCH STOP ORDER, INITIATION OF PROCEEDINGS OR SUSPENSION FROM THE COMPANY.   IN
NO EVENT, HOWEVER, SHALL THE COMPANY BE LIABLE FOR INDIRECT, INCIDENTAL OR
CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY KIND.


 


(B)   IN CONNECTION WITH THE FILING OF THE REGISTRATION STATEMENT BY THE COMPANY
PURSUANT TO THIS AGREEMENT, THE PURCHASER WILL FURNISH TO THE COMPANY IN WRITING
SUCH INFORMATION AS THE COMPANY REASONABLY REQUESTS FOR USE IN CONNECTION WITH
SUCH REGISTRATION STATEMENT AND THE RELATED PROSPECTUS AND, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PURCHASER WILL INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, AND EACH UNDERWRITER,
IF ANY, AND ANY PERSON WHO CONTROLS SUCH UNDERWRITER (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT), FROM AND AGAINST ANY LOSSES, SEVERALLY BUT
NOT JOINTLY, AND ANY ACTION IN RESPECT THEREOF TO WHICH THE COMPANY OR ITS
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, MAY BECOME SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES (OR ACTIONS OR PROCEEDINGS,
WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED
UPON (I) THE PURCHASE OR SALE OF REGISTRABLE SECURITIES DURING A SUSPENSION AS
SET FORTH IN SECTION 2.4(E) OR SECTION 2.4(I) IN EACH CASE AFTER RECEIPT OF
WRITTEN NOTICE OF SUCH SUSPENSION, (II) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, PROSPECTUS OR
PRELIMINARY OR SUMMARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR
(III) ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT, WITH
RESPECT TO CLAUSES (II) AND (III) ABOVE, ONLY TO THE EXTENT THAT SUCH UNTRUE
STATEMENT OR OMISSION IS MADE IN SUCH REGISTRATION STATEMENT, ANY SUCH
PROSPECTUS OR PRELIMINARY OR SUMMARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION PREPARED
AND FURNISHED TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN OR BY
FAILURE OF SUCH HOLDER TO DELIVER A COPY OF THE REGISTRATION STATEMENT OR
PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO, AND SUCH HOLDER WILL
REIMBURSE THE COMPANY FOR ANY REASONABLE LEGAL OR ANY OTHER EXPENSES INCURRED BY
THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND
AGAINST ANY SUCH LOSS, ACTION OR PROCEEDING; PROVIDED, HOWEVER, THAT SUCH HOLDER
SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT PRIOR TO THE FILING OF
ANY SUCH REGISTRATION STATEMENT OR PROSPECTUS OR AMENDMENT OR SUPPLEMENT
THERETO, SUCH HOLDER HAS FURNISHED IN WRITING TO THE COMPANY INFORMATION
EXPRESSLY FOR USE IN SUCH REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT
OR SUPPLEMENT THERETO WHICH CORRECTED OR MADE NOT MISLEADING INFORMATION
PREVIOUSLY FURNISHED TO THE COMPANY.  THE OBLIGATION OF EACH HOLDER TO INDEMNIFY
THE COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, SHALL BE LIMITED
TO THE NET PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE
SECURITIES UNDER SUCH REGISTRATION STATEMENT.  IN NO EVENT, HOWEVER, SHALL ANY
HOLDER BE LIABLE FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL OR SPECIAL DAMAGES OF
ANY KIND.

 

9

--------------------------------------------------------------------------------


 


(C)   PROMPTLY AFTER RECEIPT BY ANY PERSON IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT PURSUANT TO SECTION 2.7(A) OR 2.7(B) (AN “INDEMNIFIED PARTY”) OF NOTICE
OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED PARTY SHALL, IF
A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE PERSON AGAINST WHOM SUCH
INDEMNITY MAY BE SOUGHT (AN “INDEMNIFYING PARTY”), PROMPTLY NOTIFY THE
INDEMNIFYING PARTY IN WRITING OF THE CLAIM OR THE COMMENCEMENT OF SUCH ACTION;
PROVIDED, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE
THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO AN INDEMNIFIED
PARTY UNDER SECTION 2.7(A) OR 2.7(B) EXCEPT TO THE EXTENT OF ANY ACTUAL
PREJUDICE RESULTING THEREFROM.  IF ANY SUCH CLAIM OR ACTION SHALL BE BROUGHT
AGAINST AN INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE INDEMNIFYING PARTY
THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE THEREIN, AND,
TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER SIMILARLY NOTIFIED
INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY. AFTER NOTICE FROM THE INDEMNIFYING PARTY
TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH CLAIM OR
ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY FOR
ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION; PROVIDED, THAT THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
EMPLOY SEPARATE COUNSEL TO REPRESENT THE INDEMNIFIED PARTY WHO MAY BE SUBJECT TO
LIABILITY ARISING OUT OF ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
BY THE INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE FOR THE ACCOUNT OF SUCH INDEMNIFIED PARTY
UNLESS (I) THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE MUTUALLY
AGREED TO THE RETENTION OF SUCH COUNSEL OR (II) IN THE WRITTEN OPINION OF
COUNSEL TO SUCH INDEMNIFIED PARTY, REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL CONFLICTS OF INTEREST
BETWEEN THEM, IT BEING UNDERSTOOD, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL
NOT, IN CONNECTION WITH ANY ONE SUCH CLAIM OR ACTION OR SEPARATE BUT
SUBSTANTIALLY SIMILAR OR RELATED CLAIMS OR ACTIONS IN THE SAME JURISDICTION
ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES, BE LIABLE FOR THE
FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS (TOGETHER WITH
APPROPRIATE LOCAL COUNSEL) AT ANY TIME FOR ALL INDEMNIFIED PARTIES.  NO
INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY, EFFECT ANY SETTLEMENT OF ANY CLAIM OR PENDING OR THREATENED PROCEEDING IN
RESPECT OF WHICH THE INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND
INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS
SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM
ALL LIABILITY ARISING OUT OF SUCH CLAIM OR PROCEEDING OTHER THAN THE PAYMENT OF
MONETARY DAMAGES BY THE INDEMNIFYING PARTY ON BEHALF OF THE INDEMNIFIED PARTY. 
WHETHER OR NOT THE DEFENSE OF ANY CLAIM OR ACTION IS ASSUMED BY THE INDEMNIFYING
PARTY, SUCH INDEMNIFYING PARTY WILL NOT BE SUBJECT TO ANY LIABILITY FOR ANY
SETTLEMENT MADE WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD.


 


(D)   IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 2.7 UNAVAILABLE TO THE
INDEMNIFIED PARTIES IN RESPECT OF ANY LOSSES REFERRED TO HEREIN NOTWITHSTANDING
THAT THIS SECTION 2.7BY ITS TERMS PROVIDES FOR INDEMNIFICATION IN SUCH CASE,
THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY,
SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A
RESULT OF SUCH LOSSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND AND THE HOLDERS ON THE
OTHER FROM THE OFFERING OF THE REGISTRABLE SECURITIES, OR IF SUCH ALLOCATION IS
NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
NOT ONLY THE RELATIVE BENEFITS BUT ALSO THE RELATIVE FAULT OF THE COMPANY ON THE
ONE HAND AND THE HOLDERS ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR
OMISSIONS WHICH RESULTED IN SUCH LOSSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS. THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF EACH
HOLDER ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER ANY ACTION TAKEN, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT, OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY SUCH PARTY, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 2.7(d) were determined by pro rata
allocation or by any other method of allocation which does not

 

10

--------------------------------------------------------------------------------


 

take account of the equitable considerations referred to in the immediately
preceding paragraph.  The amount paid or payable by an Indemnified Party as a
result of the Losses referred to in the immediately preceding paragraph shall be
deemed to include, subject to the limitations set forth above, any reasonable
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 2.7 no Holder shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities of such Holder were offered to the public
exceeds the amount of any Losses which such Holder has otherwise paid by reason
of such untrue or alleged untrue statement or omission or alleged omission.   No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  Each Holder’s
obligations to contribute pursuant to this Section 2.7 is several in the
proportion that the proceeds of the offering received by such Holder bears to
the total proceeds of the offering received by all the Holders.  The
indemnification provided by this Section 2.7 shall be a continuing right to
indemnification with respect to sales of Registrable Securities and shall
survive the registration and sale of any Registrable Securities by any Holder
and the expiration or termination of this Agreement.  The indemnity and
contribution agreements contained herein are in addition to any liability that
any Indemnifying Party might have to any Indemnified Party.

 


2.8           PARTICIPATION IN REGISTRATIONS.


 


(A)   NO PERSON MAY PARTICIPATE IN ANY REGISTRATION HEREUNDER WHICH IS
UNDERWRITTEN UNLESS SUCH PERSON (I) AGREES TO SELL SUCH PERSON’S SECURITIES ON
THE BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSON OR
PERSONS ENTITLED HEREUNDER TO APPROVE SUCH ARRANGEMENTS AND (II) COMPLETES AND
EXECUTES ALL QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH
UNDERWRITING ARRANGEMENTS AND THIS AGREEMENT.


 


(B)   EACH PERSON THAT IS PARTICIPATING IN ANY REGISTRATION UNDER THIS AGREEMENT
AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY
EVENT OF THE KIND DESCRIBED IN SECTION 2.4(E) OR SECTION 2.4(I) ABOVE, SUCH
PERSON WILL FORTHWITH DISCONTINUE THE DISPOSITION OF ITS REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT AND ALL USE OF THE REGISTRATION STATEMENT
OR ANY PROSPECTUS OR RELATED DOCUMENT UNTIL SUCH PERSON’S RECEIPT OF THE COPIES
OF A SUPPLEMENTED OR AMENDED PROSPECTUS AS CONTEMPLATED BY SUCH
SECTION 2.4(E) OR SECTION 2.4(I) AND, IF SO DIRECTED BY THE COMPANY, WILL
DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL COPIES, OTHER THAN
PERMANENT FILE COPIES, THEN IN SUCH HOLDER’S POSSESSION OF SUCH DOCUMENTS AT THE
TIME OF RECEIPT OF SUCH NOTICE.  FURTHERMORE, EACH HOLDER AGREES THAT IF SUCH
HOLDER USES A PROSPECTUS IN CONNECTION WITH THE OFFERING AND SALE OF ANY OF THE
REGISTRABLE SECURITIES, THE HOLDER WILL USE ONLY THE LATEST VERSION OF SUCH
PROSPECTUS PROVIDED BY COMPANY.


 


2.9           COMPLIANCE.  WITH RESPECT TO ANY REGISTRATION UNDER THIS
AGREEMENT, EACH HOLDER SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
SECURITIES AND OTHER LAWS, RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO
ALL RULES AND REGULATIONS OF THE SEC, THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS AND ANY SECURITIES EXCHANGE OR QUOTATION SERVICE ON WHICH THE COMPANY’S
SECURITIES ARE LISTED OR QUOTED.


 


ARTICLE 3
TRANSFERS OF CERTAIN RIGHTS


 


3.1           TRANSFER.  THE RIGHTS GRANTED TO THE PURCHASER UNDER THIS
AGREEMENT MAY BE TRANSFERRED, SUBJECT TO THE PROVISIONS OF SECTIONS 3.2 AND 3.3;
PROVIDED THAT NOTHING CONTAINED HEREIN SHALL BE DEEMED


 


11

--------------------------------------------------------------------------------



 


TO PERMIT AN ASSIGNMENT, TRANSFER OR DISPOSITION OF THE REGISTRABLE SECURITIES
IN VIOLATION OF THE TERMS AND CONDITIONS OF THE STOCK PURCHASE AGREEMENT OR
APPLICABLE LAW.


 


3.2           TRANSFEREES.  ANY TRANSFEREE TO WHOM RIGHTS UNDER THIS AGREEMENT
ARE TRANSFERRED SHALL, BEFORE AND AS A CONDITION TO SUCH TRANSFER, DELIVER TO
THE COMPANY A WRITTEN INSTRUMENT (I) STATING THE NAME AND ADDRESS OF THE
TRANSFEROR AND THE TRANSFEREE AND THE NUMBER OF REGISTRABLE SECURITIES WITH
RESPECT TO WHICH THE RIGHTS ARE INTENDED TO BE TRANSFERRED, AND (II) BY WHICH
SUCH TRANSFEREE AGREES TO BE BOUND BY THE OBLIGATIONS IMPOSED UPON THE PURCHASER
UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF SUCH TRANSFEREE WERE A PURCHASER
HEREUNDER.


 


3.3           SUBSEQUENT TRANSFEREES.  A TRANSFEREE TO WHOM RIGHTS ARE
TRANSFERRED PURSUANT TO THIS SECTION 3 MAY NOT AGAIN TRANSFER SUCH RIGHTS TO ANY
OTHER PERSON, OTHER THAN AS PROVIDED IN SECTIONS 3.1 OR 3.2 ABOVE.


 


ARTICLE 4
REPRESENTATIONS OF PURCHASER


 


4.1           CERTAIN REPRESENTATIONS OF THE PURCHASER.  IN CONNECTION WITH, AND
IN CONSIDERATION OF, THE SALE OF THE COMMON STOCK TO THE PURCHASER, THE
PURCHASER HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 

(a)           Such Purchaser acknowledges that it (i) is acquiring the Common
Stock for its own account without a view to distribution within the meaning of
the Securities Act; (ii) has had an opportunity to review the Company’s filings
with the SEC and all other information that it has deemed necessary to make an
informed investment decision with respect to an investment in the Company in
general and the Common Stock in particular; (iii) is financially able to bear
the economic risks of an investment in the Company; and (iv) has such knowledge
and experience in financial and business matters so as to be capable, by reason
of such knowledge and experience, of evaluating the merits and risks of, and
making an informed business decision with regard to, the acquisition of the
Common Stock.

 

(b)           Such Purchaser realizes that there are significant restrictions on
the transferability of the Common Stock, that the Common Stock have not been
registered for sale under the Securities Act or applicable state securities laws
(the “State Laws”), and may be sold only pursuant to registration under the Act
and State Laws, or an exemption therefrom.

 

(c)           Such Purchaser is an “accredited investor” within the meaning of
Rule 501 under the Act and was not organized for the specific purpose of
acquiring the Common Stock and a resident of the state referenced in the
preamble of the Stock Purchase Agreement with respect to each Purchaser.

 

(d)           Such Purchaser acknowledges that this transaction has not been
reviewed or approved by the United States Securities and Exchange Commission
(the “Commission”) or by any state securities or other authority.

 

(e)           The purchase of the Common Stock by such Purchaser is not the
result of any general solicitation or general advertising, including, but not
limited to (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio; and (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

 

(f)            Such Purchaser certifies, under penalty of perjury, that it is
not subject to the backup withholding provisions of the Internal Revenue Code of
1986, as amended.  (Note:  A Purchaser is subject

 

12

--------------------------------------------------------------------------------


 

to backup withholding if:  (i) the Purchaser fails to furnish the undersigned’s
Social Security Number or Taxpayer Identification Number herein; (ii) the
Internal Revenue Service notifies the Company that the Purchaser furnished an
incorrect Social Security Number or Taxpayer Identification Number; (iii) the
Purchaser is notified that the undersigned is subject to backup withholding; or
(iv) the Purchaser fails to certify that the Purchaser is not subject to backup
withholding or the Purchaser fails to certify the Purchaser’s Social Security
Number or Taxpayer Identification Number).

 


4.2           EFFECT OF REPRESENTATIONS.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT (I) THE REPRESENTATIONS OF THE PURCHASER CONTAINED IN SECTION 4.1
SHALL IN NO WAY MODIFY, EFFECT OR DIMINISH THE RIGHTS OF THE PURCHASER TO PURSUE
ANY POTENTIAL CLAIM AGAINST THE COMPANY UNDER THE STOCK PURCHASE AGREEMENT AND
(II) NO BREACH OR ALLEGED BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN
SECTION 4.1 SHALL EFFECT THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT.


 


ARTICLE 5
MISCELLANEOUS


 


5.1           RECAPITALIZATIONS, EXCHANGES, ETC.  THE PROVISIONS OF THIS
AGREEMENT SHALL APPLY TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO
(I) THE REGISTRABLE SECURITIES, (II) ANY AND ALL SHARES OF COMMON STOCK INTO
WHICH THE REGISTRABLE SECURITIES ARE CONVERTED, EXCHANGED OR SUBSTITUTED IN ANY
RECAPITALIZATION OR OTHER CAPITAL REORGANIZATION BY THE COMPANY AND (III) ANY
AND ALL EQUITY SECURITIES OF THE COMPANY OR ANY SUCCESSOR OR ASSIGN OF THE
COMPANY (WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR OTHERWISE) WHICH
MAY BE ISSUED IN RESPECT OF, IN CONVERSION OF, IN EXCHANGE FOR OR IN
SUBSTITUTION OF, THE REGISTRABLE SECURITIES AND SHALL BE APPROPRIATELY ADJUSTED
FOR ANY STOCK DIVIDENDS, SPLITS, REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS
AND THE LIKE OCCURRING AFTER THE DATE HEREOF. THE COMPANY SHALL CAUSE ANY
SUCCESSOR OR ASSIGN (WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR
OTHERWISE) TO ENTER INTO A NEW REGISTRATION RIGHTS AGREEMENT WITH THE HOLDERS ON
TERMS SUBSTANTIALLY THE SAME AS THIS AGREEMENT AS A CONDITION OF ANY SUCH
TRANSACTION.


 


5.2           NO INCONSISTENT AGREEMENTS.  THE COMPANY HAS NOT AND SHALL NOT
ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS INCONSISTENT
WITH THE RIGHTS GRANTED TO A PURCHASER IN THIS AGREEMENT.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE COMPANY MAY GRANT REGISTRATION RIGHTS HEREAFTER,
WHICH SHALL BE PARI PASSU WITH THE REGISTRATION RIGHTS OF A PURCHASER, AND SHALL
NOT BE DEEMED TO CONFLICT WITH THIS COVENANT.


 


5.3           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND THE COMPANY MAY TAKE ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM
ANY ACT HEREIN REQUIRED TO BE PERFORMED BY IT, IF, BUT ONLY IF, THE COMPANY HAS
OBTAINED THE WRITTEN CONSENT OF HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES THEN IN EXISTENCE.


 


5.4           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


5.5           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


5.6           NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED
OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE AND SHALL BE EFFECTIVE FIVE DAYS
AFTER


 


13

--------------------------------------------------------------------------------



 


BEING PLACED IN THE MAIL, IF MAILED BY REGULAR UNITED STATES MAIL, OR UPON
RECEIPT, IF DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED OVERNIGHT
DELIVERY SERVICE) OR BY FACSIMILE, IN EACH CASE ADDRESSED TO A PARTY.  THE
ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

Broadwind Energy, Inc.

 

 

Attention:

Telephone No.:

Facsimile No.:

 

With copy to:

Mr. Dan Yarano, Esq.
Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402

Facsimile No.:  (612) 492-7077

 

If to the Purchaser:

Badger Transport, Inc.

 

 

Attention:

 

With copy to:

Arnie Greenhill, Esq.
110 S Main Street
Shawano, WI

greenhilllaw@frontiernet.net

 

Each party shall provide notice to the other party of any change in address.

 


5.7           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN, WITHOUT REGARD TO THE
CONFLICTS OF LAWS RULES OR PROVISIONS.


 


5.8           FORUM; SERVICE OF PROCESS.  ANY LEGAL SUIT, ACTION OR PROCEEDING
BROUGHT BY THE COMPANY, PURCHASER, ANY OTHER HOLDERS, ANY PERSON ENTITLED TO
INDEMNIFICATION OR CONTRIBUTION HEREUNDER, OR ANY OF THEIR RESPECTIVE AFFILIATES
ARISING OUT OF OR BASED UPON THIS AGREEMENT SHALL BE INSTITUTED EXCLUSIVELY IN
ANY FEDERAL OR STATE COURT IN THE STATE OF WISCONSIN, AND EACH SUCH PERSON
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OR ANY SUCH PROCEEDING, AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.


 


5.9           CAPTIONS.  THE CAPTIONS, HEADINGS AND ARRANGEMENTS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY WAY LIMIT OR AMPLIFY THE
TERMS AND PROVISIONS HEREOF.


 


5.10         NO PREJUDICE.  THE TERMS OF THIS AGREEMENT SHALL NOT BE CONSTRUED
IN FAVOR OF OR AGAINST ANY PARTY ON ACCOUNT OF ITS PARTICIPATION IN THE
PREPARATION HEREOF.


 


5.11         WORDS IN SINGULAR AND PLURAL FORM.  WORDS USED IN THE SINGULAR FORM
IN THIS AGREEMENT SHALL BE DEEMED TO IMPORT THE PLURAL, AND VICE VERSA, AS THE
SENSE MAY REQUIRE.


 


14

--------------------------------------------------------------------------------



 


5.12         REMEDY FOR BREACH.  THE COMPANY HEREBY ACKNOWLEDGES THAT IN THE
EVENT OF ANY BREACH OR THREATENED BREACH BY THE COMPANY OF ANY OF THE PROVISIONS
OF THIS AGREEMENT, THE HOLDERS WOULD HAVE NO ADEQUATE REMEDY AT LAW AND COULD
SUFFER SUBSTANTIAL AND IRREPARABLE DAMAGE.  ACCORDINGLY, THE COMPANY HEREBY
AGREES THAT, IN SUCH EVENT, THE HOLDERS SHALL BE ENTITLED, AND NOTWITHSTANDING
ANY ELECTION BY ANY HOLDER TO CLAIM DAMAGES, TO OBTAIN A TEMPORARY AND/OR
PERMANENT INJUNCTION TO RESTRAIN ANY SUCH BREACH OR THREATENED BREACH OR TO
OBTAIN SPECIFIC PERFORMANCE OF ANY SUCH PROVISIONS, ALL WITHOUT PREJUDICE TO ANY
AND ALL OTHER REMEDIES WHICH ANY HOLDERS MAY HAVE AT LAW OR IN EQUITY.


 


5.13         SUCCESSORS AND ASSIGNS, THIRD PARTY BENEFICIARIES.  THIS AGREEMENT
AND ALL OF THE PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES HERETO, EACH ASSIGNEE OF THE HOLDERS PURSUANT TO ARTICLE 3 AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND EXECUTORS, ADMINISTRATORS AND
HEIRS.  HOLDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF THIS AGREEMENT AND
THIS AGREEMENT MAY BE ENFORCED BY SUCH HOLDERS.


 


5.14         ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND MERGES
AND SUPERSEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF ANY AND
EVERY NATURE AMONG THEM.


 


5.15         ATTORNEYS’ FEES.  IN THE EVENT OF ANY ACTION OR SUIT BASED UPON OR
ARISING OUT OF ANY ACTUAL OR ALLEGED BREACH BY ANY PARTY OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT IN THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND EXPENSES OF SUCH ACTION
OR SUIT FROM THE OTHER PARTY IN ADDITION TO ANY OTHER RELIEF ORDERED BY ANY
COURT.


 


5.16         TERMINATION OF RIGHTS.  ALL RIGHTS UNDER THIS AGREEMENT WILL
TERMINATE AS TO A HOLDER WHEN THAT HOLDERS NO LONGER HOLDS ANY REGISTRABLE
SECURITIES.


 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.

 

 

COMPANY:

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 /s/ Matthew J. Gadow

 

Name:  Matthew J. Gadow

 

Title:    Chief Financial Officer

 

 

 

 

 

PURCHASER:

 

 

 

 

 

/s/ Allen F. Johnson Jr.

 

Allen F. Johnson Jr.

 

16

--------------------------------------------------------------------------------